        Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

DARLENE BLACK                       )
                                    )
     Plaintiff                      )               CIVIL ACTION NO.
                                    )
     v                              )
                                    )
SUNSET FINANCE CO, LLC              )               JURY TRIAL DEMANDED
                                    )
      Defendant                     )
___________________________________ )

                                  COMPLAINT

      COMES NOW Darlene Black, hereinafter designated and referred to as

“Plaintiff”, and brings this her action as against Sunset Finance Co, LLC.,

hereinafter designated and referred to as “Sunset” or “Defendant” and for cause

respectfully shows as follows:

                              NATURE OF COMPLAINT

                                         1.

      This is an action for damages against Defendant arising under 29 U.S.C. §§

201, et seq., the Fair Labor Standards Act of 1938, as amended, to recover due, but

unpaid, overtime compensation and an additional amount as liquidated damages,

prejudgment interest and to be reimbursed for her costs of litigation, including her

reasonable attorneys' fees.



                                              1
        Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 2 of 11




                                          2.

      Plaintiff, as an hourly nonexempt employee, is a true Plaintiff, whom

Defendant has failed to compensate for all hours worked in excess of forty (40)

hours each work week at one and a half times her regular rate of pay that accrued

during the three years preceding filing of this action.

                   PARTIES, JURISDICTION AND VENUE

                                          3.

      Plaintiff in this case is a citizen of the United States and resident of

Columbus, Muscogee County, Georgia and submits herself to the jurisdiction of

the Court.

                                          4.

      Defendant is, and at all times relevant hereto, was a South Carolina Limited

Liability Company located at 510 Mountain View Drive, Suite 500, Seneca, SC

29672. Sunset maintains registry under laws of the State of Georgia and is a

“person” or “Citizen” under Federal law. Defendant may be served with process

through its Registered Agent: Bobby Lee Knight, Jr. at 6263 Highway 278, NW,

Covington, GA. 30014.

                                          5.

      This Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1331 in

that it involves a Federal question arising under the laws of the United States.


                                               2
        Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 3 of 11




                                            6.

      Venue properly lies in the Middle District of Georgia pursuant to 28 U.S.C.

§ 1391(a) because a substantial part of the events giving rise to the claims asserted

herein occurred in this District, and Plaintiff was employed with Defendant at its

office at 3604 Macon Road, Suite 3, Columbus, GA, which is located in and where

Defendant does business in this District.

                             LEGAL FRAMEWORK

                                            7.

      At all times relevant hereto, Defendant is an industry affecting commerce

and is otherwise an employer within the meaning of the FLSA.

                                            8.

      At all times material hereto, Plaintiff has been “engaged in commerce” as an

employee of Sunset as defined in 29 U.S.C. § 207(a)(1).

                                            9.

      At all times material hereto, Sunset was an “enterprise engaged in commerce

or in the production of goods for commerce” as defined in 29 U.S.C. § 207(a)(1).

                                         10.

      At all times material hereto, Sunset has been an "employer" of Plaintiff as

defined in 29 U.S.C. §203(d).




                                                 3
        Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 4 of 11




                                        11.

      At all times relevant to this suit, Plaintiff was an "employee" of Sunset as

defined in 29 U.S.C. § 203(e)(1).

                                        12.

      During 2017, Sunset had two or more “employees engaged in commerce” as

defined by 29 U.S.C. § 203(s)(1)(A).

                                        13.

      During 2018, Sunset had two or more “employees engaged in commerce as

defined by 29 U.S.C. § 203(s)(1)(A).

                                        14.

      During 2019, Sunset had two or more “employees engaged in commerce” as

defined by 29 U.S.C. § 203(s)(1)(A).

                                        15.

      At all times material hereto, Sunset was an “enterprise engaged in commerce

or in the production of goods for commerce" as defined in 29 U.S.C. § 203(s)(1).

                                        16.

      At all times material hereto, Defendant was not exempt from the maximum

hour requirements of the FLSA by reason of any exemption in 29 U.S.C. § 213.




                                              4
            Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 5 of 11




                                                   FACTS

                                                      17.

        Plaintiff was employed by Defendant as a collector of accounts receivable

throughout the relevant period October 1, 2017 through October 1, 2019.1

                                                      18.

        Gradually, Plaintiff began to be assigned many and varied duties during the

relevant period preceding filing of this complaint.

                                                      19.

        The result was that Plaintiff could not accomplish her duties within 40 hours

per week.

                                                      20.

        Thus, a typical work day of Plaintiff might begin at 8:30am except for those

days when she started earlier.

                                                      21.

        Because much data gathered, extracted and submitted by Plaintiff was time

sensitive and deadline driven, Plaintiff rarely stopped working before 7:30-8pm or

later at least four days per week.




        1
           The evidence is expected to show that Defendant ceased its practice of coerced non-clock overtime with
the installation of a new manager in October 2019.

                                                            5
          Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 6 of 11




                      TIME RECORDS OF DEFENDANT

                                        22.

      Defendant required Plaintiff to maintain a time record with no more than 40

hours per week displayed.

                                        23.

      Plaintiff almost never worked 40 hours, in a five-day period.

                                        24.

      The typical workday of Plaintiff varied by hours per week.

                                        25.

      Plaintiff was expected to record that she arrived at 8:30am and departed at

5:30 pm, but would often times not leave from work until well after 7:30 p.m.

                                        26.

      On at least two days per week Plaintiff would commence work 15 minutes

before required clock-in time.

                                        27.

      Defendant also required Plaintiff to deduct one hour per day for a lunch

period.

                                        28.

      Rarely was Plaintiff afforded time for a lunch break.




                                              6
        Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 7 of 11




                                           29.

      Plaintiff ate lunch while working.

                                           30.

      The actual time spent working by Plaintiff in Defendant’s service may be

determined from computer logs reflecting times signed on by Plaintiff and times

signed off.

                                           31.

      Defendant’s coerced required manual clock time input records are bogus and

intentionally calculated to avoid overtime liability.

                      THEORIES OF RECOVERY
                 COUNT I — FAILURE TO PAY OVERTIME

                                           32.

      During the three years preceding the filing of this complaint Plaintiff was

paid $12.00 per hour straight time, based on Defendant’s contrived workweek of

40 hours, from October 2017 through October 2019.

                                           33.

      This remuneration did not contemplate the overtime that Plaintiff worked, as

set out herein below. Plaintiff worked as a collector and was called upon to assist

in maintenance of Defendant’s accounts receivable at acceptable levels.




                                                 7
        Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 8 of 11




                                        34.

      Plaintiff normally worked approximately 8 hours more than forty hours each

week in time past required “clock-out” between October 1, 2017-October 1, 2019.

As a result, Plaintiff would accrue no less than 8 hours per week of overtime for

which she was not compensated on weekdays prior to October 1, 2019.

                                        35.

      Thus, Plaintiff worked 98 weeks, with allowance for vacation and holidays,

at $12.00 per hour. Overtime wage would be $18.00/hour.

                                        36.

      98 weeks at 8 after business hours overtime at $18.00 per hour is $14,112.00

in unpaid overtime owed to Plaintiff by Defendant for after-hours work during the

relevant period.

                                        37.

      Lunch hours deducted but not taken were one hour per day during the

relevant period or 98 weeks at five hours each at $18/hr. which is $8,820.00.

                                        38.

      On at least two days per week Plaintiff would commence work 15 minutes

before required clock-in time.

                                        39.

      That is one half hour per week for 98 weeks at $18.00 per hour or $882.00.


                                              8
        Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 9 of 11




                                          40.

      Thus, upon knowledge and belief, as electronic log records would show the

cumulative overtime wage owed Plaintiff is $23,814.00 through October 1, 2019.

                                          41.

      Both Plaintiff’s manager and her district manager were at all times aware

that Plaintiff was suffered to toil in Defendant’s interests off the clock.

                                          42.

      Plaintiff’s co-workers during the relevant period were also required to work

off the clock and may themselves have claims for unpaid overtime.

                                          43.

      As a result of Defendant’s deliberate and intentional failure to properly pay

Plaintiff her overtime wages in accordance with the law, Plaintiff is entitled to

liquidated damages pursuant to 29 U.S.C. § 216 (b), said liquidated damages being

equal to the amount of the unpaid overtime wages due and owing, in addition to

the unpaid overtime wages. This is expressed as follows:

     $23,814 x 2 (Liquidated Damages. multiplier under FLSA) = $47,628.00.

              COUNT II---ATTORNEY’S FEES AND EXPENSES

                                          44.

      Plaintiff incorporates by reference the allegations contained in the above

paragraphs as if fully stated herein.


                                                9
          Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 10 of 11




                                            45.

         Plaintiff is entitled to the costs and expenses associated with bringing and

prosecuting the statutory causes of action contained herein above, to include

attorney's fees, pursuant to 29 U.S.C. § 216(b).

                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays as follows:

         a)    that Summons issue and Defendant be served as by law provided;

         b)    that Plaintiff be awarded judgment in her favor with respect to all

contentions in her Complaint;

         c)    that Plaintiff be awarded actual and liquidated damages as proven at

trial;

         d)    that Plaintiff be awarded reasonable attorney’s fees and expenses of

litigation;

         e)    that all issues triable by jury be tried by a jury;

         f)    that all costs of this action be taxed to Defendant; and

         g)    for such other and further relief as unto this Court may seem just and

equitable in the premises.

This 14th day of October 2020.
                                                         /s/ John W. Roper___
                                                         John W. Roper
                                                         Georgia Bar No: 614159


                                                  10
       Case 4:20-cv-00246-CDL Document 1 Filed 10/14/20 Page 11 of 11




The Roper Law Firm
233 12th Street, Suite 602
Columbus, Georgia 31901
(706) 596-5353
Fax: (706) 780-1014
johnroper@roperlaw.com




                                        11
